


110 HR 3886 IH: Patient-Focused Critical Care

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3886
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Ms. Schakowsky (for
			 herself and Mr. Cantor) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To optimize the delivery of critical care medicine and
		  expand the critical care workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Patient-Focused Critical Care
			 Enhancement Act.
		2.PurposeThe purpose of this Act is to optimize the
			 delivery of critical care medicine and expand the critical care
			 workforce.
		3.FindingsBased on the Health Resources and Services
			 Administration's May 2006 Report to Congress, The Critical Care Workforce: A
			 Study of the Supply and Demand for Critical Care Physicians, the Senate makes
			 the following findings:
			(1)In 2000, an estimated 18,000,000 inpatient
			 days of ICU care were provided in the United States through approximately
			 59,000 ICU beds in 3,200 hospitals.
			(2)Patient outcomes and the quality of care in
			 the ICU are related to who delivers that care and how care is organized.
			(3)The demand in the United States for
			 critical care medical services is rising sharply and will continue to rise
			 sharply largely as a result of the following 3 factors:
				(A)There is strong evidence demonstrating
			 improvements in outcomes and efficiency when intensive care services are
			 provided by nurses and intensivist physicians who have advanced specialty
			 training in critical care medicine.
				(B)The Leapfrog Group, health care payors, and
			 providers are encouraging greater use of such personnel in intensive care
			 settings.
				(C)Critical care services are overwhelmingly
			 consumed by patients over the age of 65 and the aging of the United States
			 population is driving demand for these services.
				(4)The future growth in the number of critical
			 care physicians in ICU settings will be insufficient to keep pace with growing
			 demand.
			(5)This growing shortage of critical care
			 physicians presents a serious threat to the quality and availability of health
			 care services in the United States.
			(6)This shortage will disproportionately
			 impact rural and other areas of the United States that already often suffer
			 from a suboptimal level of critical care services.
			4.Research
			(a)In generalThe Secretary of Health and Human Services,
			 through the Agency for Healthcare Research and Quality, shall conduct research
			 to assess—
				(1)the standardization of critical care
			 protocols, intensive care unit layout, equipment interoperability, and medical
			 informatics;
				(2)the impact of differences in staffing,
			 organization, size, and structure of intensive care units on access, quality,
			 and efficiency of care; and
				(3)coordinated community and regional
			 approaches to providing critical care services, including approaches whereby
			 critical care patients are assessed and provided care based upon intensity of
			 services required.
				(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the Agency for Healthcare Research and Quality shall
			 submit a report to Congress, that, based on the review under subsection (a),
			 evaluates and makes recommendations regarding best practices in critical care
			 medicine.
			5.Innovative approaches to critical care
			 servicesThe Secretary of
			 Health and Human Services shall undertake the following demonstration
			 projects:
			(1)Optimization of critical care
			 services
				(A)In generalThe Administrator of the Centers for
			 Medicare & Medicaid Services shall solicit proposals submitted by inpatient
			 providers of critical care services who propose to demonstrate methods to
			 optimize the provision of critical care services to Medicare beneficiaries
			 through innovations in such areas as staffing, ICU arrangement, and utilization
			 of technology.
				(B)Funding of proposalsThe Administrator of the Centers for
			 Medicare & Medicaid Services shall fund not more than 5 proposals, not less
			 than 1 of which shall focus on the training of hospital-based physicians in
			 rural or community, or both, hospital facilities in the provision of critical
			 care medicine. Such projects shall emphasize outcome measures based on the
			 Institute of Medicine's following 6 domains of quality care:
					(i)Care should be safe.
					(ii)Care should be effective.
					(iii)Care should be patient-centered.
					(iv)Care should be timely.
					(v)Care should be efficient.
					(vi)Care should be equitable.
					(2)Family assistance programs for the
			 critically ill
				(A)In generalThe Secretary of Health and Human Services
			 shall solicit proposals and make an award to support a consortium consisting of
			 1 or more providers of inpatient critical care services and a medical specialty
			 society involved in the education and training of critical care
			 providers.
				(B)Measurement and evaluationA provider that receives support under
			 subparagraph (A) shall measure and evaluate outcomes derived from a
			 family-centered approach to the provision of inpatient critical
			 care services that includes direct and sustained communication and contact with
			 beneficiary family members, involvement of family members in the critical care
			 decisionmaking process, and responsiveness of critical care providers to family
			 requests. Such project shall evaluate the impact of a family-centered,
			 multiprofessional team approach on, and the correlation between—
					(i)family satisfaction;
					(ii)staff satisfaction;
					(iii)length of patient stay in an intensive care
			 unit; and
					(iv)cost of care.
					(C)Outcome measuresA provider that receives support under
			 subparagraph (A) shall emphasize outcome measures based on the Institute of
			 Medicine's following 6 domains of quality care:
					(i)Care should be safe.
					(ii)Care should be effective.
					(iii)Care should be patient-centered.
					(iv)Care should be timely.
					(v)Care should be efficient.
					(vi)Care should be equitable.
					6.Use of telemedicine to enhance critical
			 care services in rural areas
			(a)Amendment to rural utilities service
			 distance learning and telemedicine programChapter 1 of subtitle D of title XXIII of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et
			 seq.) is amended by adding at the end the following:
				
					2335B.Additional authorization of appropriations
				for telemedicine critical care initiativesIn addition to amounts authorized under
				section 2335A, there is authorized to be appropriated $5,000,000 in each of
				fiscal years 2008 through 2013 to carry out telemedicine initiatives under this
				chapter whereby 1 or more rural providers of inpatient critical care services
				propose, through collaboration with other providers, to augment the delivery of
				critical care services in the rural inpatient setting through the use of
				telecommunications systems that allow for consultation with critical care
				providers not located in the rural facility regarding the care of such
				patients.
					.
			(b)Amendment to telehealth network grant
			 programSection 330I(i)(1)(B)
			 of the Public Health Service Act (42 U.S.C. 254c–14(i)(1)(B)) is amended by
			 striking the period at the end and inserting , or that augment the
			 delivery of critical care services in rural inpatient settings through
			 consultation with providers located elsewhere..
			7.Increasing the supply of critical care
			 providersSection 338B of the
			 Public Health Service Act (42 U.S.C. 254l–1) is amended by adding at the end
			 the following:
			
				(i)Critical care initiative
					(1)EstablishmentThe Secretary shall undertake an initiative
				that has as its goal the annual recruitment of not less than 50 providers of
				critical care services into the National Health Service Corps Loan Repayment
				Program. Providers recruited pursuant to this initiative shall be additional
				to, and not detract from, existing recruitment activities otherwise authorized
				by this section.
					(2)Clarifying amendmentThe initiative described in paragraph (1)
				shall be undertaken pursuant to the authority of this section, and for purposes
				of the initiative—
						(A)the term primary health
				services as used in subsection (a) shall be understood to include
				critical care services; and
						(B)an approved graduate training
				program as that term is used in subsection (b)(1)(B) shall be limited to
				pulmonary fellowships or critical care fellowships, or both, for
				physicians.
						.
		8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$5,000,000 for the research to be conducted
			 under section 4; and
			(2)$4,000,000 for the demonstration projects
			 authorized under section 5.
			
